Per Curiam,
The evidence, the admission of which is complained of in the first assignment of error, was rightly admitted. It is true, the note, on its face, showed a manifest interlineation, but the proof that it had been admitted on the former trial without objection, was sufficient to warrant its reception as prima facie evidence.
The exception to the opinion of the expert was not well taken. The case on which he was called to pass was not one of a comparison of separate writings, but one involving a comparison of part of the writing in the note with the signature; this was a proper subject for his opinion. Rees v. Rees, 90 Pa. 189.
The judgment is affirmed. A. B. W.-